Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 31, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  130882                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 130882
                                                                    COA: 268161
                                                                    Wayne CC: 05-000389-01
  MARY ANN WILLIS,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 8, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 31, 2006                       _________________________________________
           s0724                                                               Clerk